Appeal Reinstated and Order filed April 7, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00415-CV
                                   ____________

         IN THE INTEREST OF J.C.P., JR. AND C.N.P., CHILDREN


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-36000

                                     ORDER

       Pursuant to our order of February 10, 2022, a supplemental clerk’s record
has been filed containing the trial court’s findings of fact and conclusions of law.
The record does not reflect a request for specified additional or amended findings
or conclusions was filed. Accordingly, the appeal is reinstated.

       Appellant’s supplemental or amended brief is to be filed within thirty days
of the date of this order. Appellee’s brief will be due within sixty days of the date
of this order.

                                  PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.